Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Upon review and further consideration of the claim limitations dated 01/15/2022, the Applicant’s arguments/remarks dated 01/15/2022 and after updating the examiner’s search, the examiner finds the applicant’s arguments persuasive. The examiner finds persuasive page 5 of the applicant’s remarks/arguments dated 01/15/2022.
Thus, the examiner finds Independent claim 1 (and its corresponding dependent claims) allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674